IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-20199
                         Summary Calendar



                      TIMOTHY ANTHONY REDIC,

                                         Plaintiff-Appellant,

                              versus

                         CITY OF HOUSTON,

                                         Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CV-171
                       - - - - - - - - - -
                         August 13, 1998

Before DUHÉ, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:1

     Timothy Anthony Redic, Texas state prisoner # 01429449, has

filed an application for leave to proceed in forma pauperis (IFP)

on appeal, following the district court’s dismissal of his civil

rights suit as frivolous and malicious, and its certification that

an appeal would be frivolous.      By moving for IFP, Redic is

challenging the district court’s certification that IFP should not

be granted on appeal because his appeal is not taken in good faith.

See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).   Redic has



     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
also filed in this court a motion for appointment of counsel on

appeal.

     Redic argues that the Houston Police Department discriminated

against him by arresting him on the basis of false accusations by

prostitutes who were not arrested for prostitution.             The facts

alleged by Redic were sufficient to establish that there was

probable cause for Redic’s arrest and that his claim was therefore

meritless.   See Spiller v. City of Texas City, Police Dep’t, 130
F.3d 162, 165 (5th Cir. 1997).

     Redic   has   failed   to   demonstrate   that   he   is   raising   a

nonfrivolous issue on appeal.       We therefore uphold the district

court’s order certifying that the appeal is not taken in good

faith. Redic’s request for IFP status is DENIED, and his appeal is

DISMISSED as frivolous.     See Baugh, 117 F.3d at 202 n.24; 5TH CIR.

R. 42.2.

     Redic’s motion for appointment of counsel on appeal is DENIED.



     IFP DENIED; MOTION FOR APPOINTMENT OF COUNSEL DENIED; APPEAL

DISMISSED.